Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Tolar on December 17, 2021.

The application has been amended as follows: 

1. A separation of air from fluids apparatus for reducing carbonation loss in an open and resealed volume of beverage, the separation of air from fluids apparatus comprising:

(i) a contractible partition adapted to seal off a portion of a container, said partition having two opposing side edges and a bottom edge, a first of said side edges attached to an inner surface of said container, a second of said side edges attached to an opposing portion of the inner surface of said container, and the bottom edge attached to a lower inner surface of said container, creating an inside portion for storing the beverage and an outside portion within the container, and adapted to expand and contract to accommodate varying volumes of beverage within the inside portion;

attached to the contractible partition and adapted to seal off the throat section of the container from communication with the outside portion, and said throat seal allowing an entire portion of said throat section to be in communication with the inside portion behind said contractible partition thereby eliminating air intrusion into the beverage while allowing the beverage to be dispensed from said container; and

(iii) at least one air vent in the container surface corresponding to the outside portion,
adapted to allow rapid equilibration of air pressure between the outside portion and ambient air pressure; and where, in use, said contractible partition expands or contracts to accommodate varying volumes of beverage within the inside portion while reducing the volume of air space above the beverage, thereby preventing the entry of contaminating air and reducing loss of carbonation.


11. A method of separating air from fluids for reducing
carbonation loss in an open and resealed volume of beverage, the separation of air from fluids
method comprising:	

(i) providing a separation of air from fluids apparatus, said apparatus comprising:

(a) a contractible partition adapted to seal off a portion of a container, said partition having two opposing side edges and a bottom edge, a first of said side edges attached to an inner surface of said container, a second of said side edges attached to an opposing portion of the inner surface of said container and the bottom edge attached to a lower inner surface of said container, 
creating an inside portion and an outside portion within the container, and adapted to expand and contract to accommodate varying volumes of beverage within the inside portion;

(b) a throat section of said beverage container, featuring a throat seal attached to the contractible partition and adapted to seal off the throat section of the container from 

(c) at least one air vent in the container surface corresponding to the outside portion, adapted to allow rapid equilibration of air pressure between the outside portion and ambient air pressure; and

(ii) using said separation of air from fluids apparatus, where, in use, said contractible partition expands or contracts to accommodate varying volumes of beverage within the inside portion while reducing the volume of air space above the beverage, thereby preventing the entry of contaminating air and reducing loss of carbonation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735